LORI L. DOBBINS
                                 11
                            l19T DISTRICT COURT REPORTER
                                  112 W. BEAUREGARD
                                 SAN ANGELO, TX 76903
                                      (325) 659-6456


May 28, 2015

Mr. Jeffrey D. Kyle
Clerk, Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-254 7

RE: Trial Court Cause No. C-15-0098-SB
    Court of Appeals No. 03-15-00291-CR

         Antony James Morales
         v.
         The State of Texas

Dear Mr. Kyle,

I am requesting a 30-day extension on the above numbered and styled cause until
July 29, 20 15. I have an accelerated appeal pending in a CPS termination case that
began in 2011 and consists of 13 plus hearings.

If you have any questions, please do not hesitate to contact me.

Sin,cerely,
    j\



  I~.:·'
                        I   .1
                <:F
  ./\·,t 'l i   )\    LltC'-t··h :'l
Lori L. Dobbins
Certified Shorthand Reporter